FILED
                     UNITED STATES COURT OF APPEALS                          MAY 13 2010

                                                                        MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                        U .S. C O U R T OF APPE ALS




TONY PEROULIS,                                   No. 08-16615

              Plaintiff - Appellee,              D.C. No. 2:07-cv-00284-JCM-
                                                 GWF
  v.                                             District of Nevada,
                                                 Las Vegas
PAUL KOZAK, AKA Zachary Apollo
Kriston, AKA Zachary King,
                                                 ORDER
              Defendant - Appellant,

 and

KINGS COUNTY COMMAND
CORPORATION; et al.,

              Defendants,

DIANA FESKO,

              Real-party-in-interest.



Before: BEEZER, TROTT and BYBEE, Circuit Judges.

       The panel has voted to grant Appellant Paul Kozak, aka Zachary Apollo

Kriston’s petition for panel rehearing. The Memorandum filed January 19, 2010,

is withdrawn.

       Upon review of the record and the briefing in this appeal, this court has

determined that the appointment of pro bono counsel would benefit this court’s
review. This court by this order expresses no opinion as to the merits of this

appeal. The clerk shall enter an order appointing pro bono counsel to represent

Appellant Kriston for purposes of this appeal only and establishing a supplemental

briefing schedule. The appeal is stayed pending further order of this court.

         If Appellant Kriston objects to the court’s appointment of counsel in this

appeal, he shall file a written objection within 14 days from the date of entry of this

order.